ORDER
PAUL J. CURRERI of TOTOWA, who was admitted to the bar of this State in 1987, having pleaded guilty in the Superior Court of New Jersey to one count of conspiracy to commit theft by deception in violation of N.J.S.A 2C:5-2 an N.J.S.A. 2C:20-4, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), PAUL J. CURRERI is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that PAUL J. CURRERI be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that PAUL J. CURRERI comply with Rule 1:20-20 dealing with suspended attorneys.